Exhibit 10.2

 

AMENDMENT NO. 2, dated as of June 14, 2007 (this “Amendment”), to the Working
Capital Credit Agreement, dated as of July 18, 2006 (as amended, restated,
supplemented, or otherwise modified as of the date hereof, the “Credit
Agreement”), among PLIANT CORPORATION (the “Parent Borrower”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and MERRILL LYNCH BANK USA,
as Administrative Agent.

 

A.            The Parent Borrower desires to refinance in full the aggregate
outstanding principal amount of 13% senior subordinated notes due 2010 of the
Parent Borrower outstanding on the date hereof with the proceeds of the 18%
senior subordinated notes due 2012 of the Parent Borrower (the “Specified
Transactions”) and has asked that the undersigned (i) consent to the Specified
Transactions (and waive any Defaults or Events of Default resulting solely
therefrom) and (ii) amend the Credit Agreement as set forth herein.

 

B.            The undersigned have agreed to (i) consent to the Specified
Transactions (and waive any Defaults or Events of Default resulting solely
therefrom) and (ii) amend the Credit Agreement as set forth herein.

 

C.            Capitalized terms used and not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

 

SECTION 1.           Consent and Waiver. Effective as of Second Amendment
Effective Date (as defined below) and subject to the satisfaction (or due
waiver) of the conditions set forth in Section 4 hereof, the undersigned hereby
consent to the Specified Transactions and waive any Defaults or Events of
Default resulting solely therefrom.

 

SECTION 2.           Amendments to Credit Agreement. The Credit Agreement is
hereby amended as follows:

 

(a)           The definition of “Senior Subordinated Notes” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Senior Subordinated Notes” means the 18% senior subordinated notes due 2012 of
the Parent Borrower in an aggregate principal amount not to exceed $24,000,000
and any Permitted Refinancing Indebtedness in respect thereof.”

 

(b)           Section 6.01(ix) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(ix) the Senior Subordinated Notes in an aggregate principal amount not
exceeding $24,000,000 plus the amount of additional Permitted Refinancing
Indebtedness in respect thereof incurred in respect of unpaid accrued interest
and premium thereon;”

 

(c)           Section 6.09(b)(iii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(iii) payment of regularly scheduled interest payments as and when due in
respect of the Senior Subordinated Notes.”

 

SECTION 3.           Representations and Warranties. Each of the Loan Parties
represents and warrants to the Administrative Agent and to each of the Lenders
that:

 

--------------------------------------------------------------------------------


 

(a)           This Amendment has been duly authorized, executed and delivered by
such Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms.

 

(b)           After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents qualified as to materiality are true and correct and those not so
qualified are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.

 

(c)           After giving effect to this Amendment, no Default has occurred and
is continuing.

 

SECTION 4.           Conditions to Effectiveness.  This Amendment shall become
effective when the following conditions have been satisfied (the “Second
Amendment Effective Date”):

 

(a)           The Administrative Agent shall have received counterparts to this
Amendment from the Parent Borrower, the other Loan Parties, the Required Lenders
and the Administrative Agent.

 

(b)           The Administrative Agent shall have received all reasonable fees
and expenses required to be paid or reimbursed by the Parent Borrower pursuant
hereto or the Credit Agreement or otherwise, in each case to the extent invoiced
to the Parent Borrower on or prior to the date hereof, including all such
reasonable fees and expenses of counsel to the Administrative Agent.

 

(c)           The Administrative Agent shall have received copies of the Senior
Subordinated Note Documents certified by a Financial Officer as complete and
correct.

 

SECTION 5.           Continuing Effect. Except as specifically amended hereby,
the Credit Agreement shall continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof. Each Loan Party
hereby consents to this Amendment and agrees that the terms hereof shall not
affect in any way its obligations and liabilities under the Loan Documents (as
amended and otherwise expressly modified by this Amendment) to which it is a
party, all of which obligations and liabilities shall remain in full force and
effect and each of which is hereby reaffirmed (as amended and otherwise
expressly modified by this Amendment). After the date hereof, any reference to
the Credit Agreement shall mean the Credit Agreement as amended hereby. This
Amendment shall be a Loan Document for all purposes.

 

SECTION 6.           Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Amendment.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.           Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent for reasonable out-of-pocket expenses in connection with
this Amendment, including the reasonable fees, charges and disbursements of
Weil, Gotshal & Manges LLP, counsel for the Administrative Agent.

 

SECTION 9.           Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

PLIANT CORPORATION

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Vice President and Treasurer

 

 

 

 

UNIPLAST HOLDINGS, INC.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

PLIANT CORPORATION PTY LTD.

 

 

 

 

By:

/s/ Kevin Hubbard

 

 

Name:

Kevin Hubbard

 

Title:

Director of Finance

 

 

 

 

By:

/s/ Ian Rayner

 

 

Name:

Ian Rayner

 

Title:

Managing Director

 

 

 

 

PLIANT CORPORATION OF CANADA LTD.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

UNIPLAST INDUSTRIES CO.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

PLIANT FILM PRODUCTS GMBH

 

 

 

 

By:

/s/ Heinz Flicker

 

 

Name:

Heinz Flicker

 

Title:

Director of Finance

 

--------------------------------------------------------------------------------


 

 

ASPEN INDUSTRIAL, S.A. DE C.V.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Treasurer/Secretary

 

 

 

 

UNIPLAST U.S., INC.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

PLIANT CORPORATION INTERNATIONAL

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

PLIANT FILM PRODUCTS OF MEXICO, INC.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

PLIANT PACKAGING OF CANADA, LLC

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

PLIANT SOLUTIONS CORPORATION

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Assistant Treasurer/Assistant Secretary

 

 

 

 

JACINTO MEXICO, S.A. DE C.V.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Treasurer/Secretary

 

 

 

 

PLIANT DE MEXICO, S.A. DE C.V.

 

 

 

 

By:

/s/ Chris M. Nielsen

 

 

Name:

Chris M. Nielsen

 

Title:

Treasurer/Secretary

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA, as Administrative
Agent and Domestic Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MERRILL LYNCH INTERNATIONAL
(AUSTRALIA) LIMITED, as Australian Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MERRILL LYNCH CAPITAL CANADA INC., as
Canadian Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MERRILL LYNCH CAPITAL MARKETS BANK
LIMITED, as German Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MERRILL LYNCH MORTGAGE CAPITAL INC.,
as Mexican Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------